Citation Nr: 0217925	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  94-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating prior to February 
22, 1996, for left ear hearing loss. 

2.  Entitlement to an initial compensable rating from 
February 22, 1996, for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1973 and from June 1974 to June 1977.  He also served with 
the Army National Guard of West Virginia from April 1973 
to April 1974 and from August 1978 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied a compensable rating for 
left ear hearing loss and service connection for a right 
knee disorder.

In September 1996, the Board remanded the claims for 
further development.

In a March 2001 rating decision, service connection was 
granted for joint effusion of the right knee and 
degenerative changes of the right knee, both effective 
December 4, 1992.  Zero percent disability ratings were 
assigned for the two disabilities effective December 4, 
1992.  A 10 percent disability rating for the degenerative 
changes was assigned effective July 11, 1995, and a 20 
percent disability rating for the joint effusion was 
assigned effective June 9, 1999.  The veteran has not 
expressed disagreement with the effective dates or the 
disability ratings.  Although the representative in 
November 2002 written argument listed service connection 
for a right knee disorder as an issue on appeal, that 
issue is no longer in appellate status.

In a July 2002 rating decision, service connection was 
granted for right ear hearing loss, effective February 22, 
1996, and a zero percent disability rating was assigned 
effective February 22, 1996.  

In light of the above, the issues are as stated on the 
title page.

In October 2001, the veteran filed a claim for service 
connection for post-traumatic stress disorder.  This claim 
has not been adjudicated.  It is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  Prior to February 22, 1996, the veteran had Level I 
hearing in the service-connected left ear and, for VA 
purposes, Level I hearing in the nonservice-connected 
right ear.

3.  The veteran does not have, and has not had, a puretone 
threshold of 55 decibels or more in all four frequencies 
in either ear, and does not have, and has not had, a 
puretone threshold of 70 decibels or more at 2000 Hertz in 
either ear.

4.  Since February 22, 1996, the effective date of service 
connection for right ear hearing loss, the veteran has had 
Level I hearing in each ear.

5.  The revised criteria for evaluating hearing loss are 
not more favorable toward the veteran's claims.

6.  The veteran's bilateral hearing loss, currently 
evaluated as zero percent disabling, is neither unusual 
nor exceptional in nature, nor has it been shown to 
markedly interfere with employment or require frequent 
inpatient care as to render impractical the application of 
the regular schedular standards.
 



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to 
February 22, 1996, for left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1 (2002); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1995) 
(effective prior to June 10, 1999).

2.  The criteria for an initial compensable rating from 
February 22, 1996, for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.85, 
4.86, Diagnostic Code 6100 (2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998) (effective prior to June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an October 1977 rating decision, service connection was 
granted for left ear hearing loss and a zero percent 
disability rating was assigned.

On December 4, 1992, the veteran filed a claim for a 
compensable rating for left ear hearing loss.

In April 1993, the veteran underwent an audiologic 
consultation that was not for compensation and pension 
purposes.  He reported that in addition to in-service 
noise exposure, he had some history of occupational noise 
exposure from being a tractor-trailer truck driver.  It 
was noted that puretone test results showed normal hearing 
through the speech frequencies sloping to a moderate high-
frequency sensorineural hearing loss in the right ear and 
a severe high-frequency sensorineural hearing loss in the 
left ear.  It was indicated that this hearing loss would 
likely cause mild difficulties in understanding speech in 
adverse listening conditions - groups or background noise.  
It was noted that because of the normal hearing through 
2000 Hertz, he was not a good candidate for hearing aids.

The results of November 1994 VA audiometry, accomplished 
for rating purposes, revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15 
5 
50 
50
LEFT
10 
10
60 
75 

The average puretone threshold at those frequencies was 30 
decibels in the right ear and 39 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 
98 percent in the right ear and 96 percent in the left 
ear.

In January 1996 the veteran was afforded VA audiometry but 
not for rating purposes.  The results included the 
following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10 
15 
55 
55
LEFT
15 
20
70 
90 

The average puretone threshold at those frequencies was 34 
decibels in the right ear and 49 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and 80 percent in the left 
ear; however, the word-list used was not identified.  

On February 22, 1996, the RO received the veteran's claim 
for service connection for right ear hearing loss.

At a June 1996 Travel Board hearing, the veteran testified 
that he underwent a hearing test at a VA medical center in 
early 1996.  Transcript.

A March 1998 VA hearing test performed for hearing aid 
purposes revealed the following puretone thresholds in 
decibels:




HERTZ



1000
2000
3000
4000
RIGHT
15 
30 
60 
60
LEFT
15 
40
75 
90 

The average puretone threshold at those frequencies was 41 
decibels in the right ear and 55 decibels in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 88 percent in the left ear.  The word-list used was 
not identified. During the consultation, the veteran 
indicated that he was a truck driver and was required to 
wear his hearing aids while driving.  

The veteran underwent VA audiometry in April 1998 for 
compensation and pension purposes, the results of which 
included the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15 
30 
60 
60
LEFT
15 
40
75 
90 

The average puretone threshold at those frequencies was 41 
decibels in the right ear and 55 decibels in the left ear.  
Speech recognition ability was 96 percent in the each ear.  

VA audiometry in August 2001 for compensation and pension 
purposes revealed the following puretone thresholds in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20 
30 
55 
50
LEFT
20 
40
75 
90 

The average puretone threshold at those frequencies was 39 
decibels in the right ear and 56 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 92 percent in the left 
ear.  During the examination, the veteran reported that 
his greatest difficulty was hearing high-pitched sounds 
and understanding conversation.  He noted that he had been 
a truck driver since 1990 and had not been exposed to loud 
noises in that occupation.  It was indicated that the 
right ear, for which the veteran was seeking service 
connection at that time, was not the ear generally 
affected by any noise exposure while driving a truck.

In October 2001 the case was returned to the August 2001 
examiner for answers to certain questions that are not 
relevant to rating the veteran hearing loss.  It does not 
appear that another audiological evaluation was 
accomplished but if one was, the results were identical to 
those of the August 2001 evaluation.  

Legal Criteria

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In determining the disability evaluation, 
the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of 
the veteran's condition.

Evaluations of defective hearing range from zero percent 
disabling to 100 percent disabling based on organic 
impairment of hearing acuity as demonstrated by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated Level I for essentially normal acuity, 
through Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2001); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1998) 
(effective prior to June 10, 1999); 64 Fed. Reg. 25,202-10 
(May 11, 1999) (effective June 10, 1999) (38 C.F.R. § 4.85 
was amended effective June 10, 1999, but with no 
substantive changes in the language with regard to hearing 
disabilities that are not considered "exceptional patterns 
of hearing impairment" under the amended 38 C.F.R. 
§ 4.86).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2001); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective 
June 10, 1999).

Compensation is only payable for the combination of 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear as if both 
disabilities were service-connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result 
of the nonservice-connected disability.  38 C.F.R. § 3.383 
(1998).  Prior to June 10, 1999, when 38 C.F.R. § 4.85(f) 
was enacted (which explicitly provides that subject to 
38 C.F.R. § 3.383, hearing loss in a nonservice-connected 
ear will assigned a Roman Number designation for hearing 
impairment of I), hearing loss in a nonservice-connected 
ear was considered normal hearing for purposes of 
computing the service-connected disability rating, unless 
the claimant was totally deaf in both ears.  In other 
words, in the absence of total bilateral deafness, a 
hearing loss in a nonservice-connected ear was assigned 
Level I hearing.  VAOPGPREC 32-97 (Aug. 29, 1997).  

Disability evaluations for hearing impairment are derived 
by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that when the regulations 
concerning entitlement to a higher rating undergo a 
substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  Because the veteran's claim 
was filed before the regulatory change occurred, the 
veteran he is entitled to application of the version most 
favorable to him.  However, the effective date of June 10, 
1999, for the revised criteria prevents the application of 
those criteria prior to June 10, 1999.  Thus, prior to 
June 10, 1999, only the old criteria will apply, but from 
June 10, 1999, to the present the veteran is entitled to 
the application of the criteria most favorable to him.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997); Karnas, 1 
Vet. App. at 311.  The Board must determine whether the 
amended regulations are more favorable to the veteran.  
VAOPGCPRC 3-2000 (April 10, 2000).




Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000), which 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  See 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than 
those provided by the VCAA of 2000.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).

The RO considered the claim subsequent to the enactment of 
the VCAA of 2000 and the promulgation of the new 
regulations.  As explained below, VA has made all 
reasonable efforts to assist the veteran in the 
development of his claims and has notified him and his 
representative of the information and evidence necessary 
to substantiate the claim and of the efforts to assist 
him.  

In a letter of March 2001 and in a supplemental statement 
of the case of July 2002 the RO advised the veteran of the 
provisions of the VCAA and the revised 38 C.F.R. § 3.159, 
respectively.  Although those documents were prepared in 
conjunction with a then pending claim of service 
connection for right ear hearing loss (which the RO has 
granted) the veteran at the same time was seeking a 
compensable rating for hearing loss.  Thus, the veteran 
has been advised of the VCAA and the relevant regulations.  
Additionally, through letters, the statement of the case, 
and the supplemental statements of the case, the RO has 
informed the veteran of the information and medical and 
lay evidence necessary to substantiate his claim, and his 
responsibility for providing information and evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, in letters dated in January 1993, April 
1993, October 1996, November 1996, and March 2001, the RO 
asked the appellant to identify medical evidence regarding 
hearing loss.  In those letters, the RO enclosed copies of 
the VA Form 21-4142 (authorization for release of 
information), and explicitly indicated in the January 1993 
and March 2001 letters that VA would obtain any identified 
medical records.  Also, in a February 2000 letter, the RO 
told the veteran that it would obtain any identified VA 
medical records regarding right ear hearing loss.  In 
response to those letters, the veteran has repeatedly 
indicated that he has received treatment only at a VA 
medical center and even completed a VA Form 21-4142 for 
the authorization of release of records for that 
particular VA medical center.  The veteran also has had 
copies of his relevant VA treatment records sent to the RO 
and has not indicated that he has ever received non-VA 
treatment or evaluation of the hearing loss in either ear.  
Additionally, a September 2002 report of contact reflects 
that the veteran reported that he had already submitted 
all medical evidence concerning his hearing loss claims. 

The RO obtained all relevant VA medical records, and 
copies of the VA audiometric examinations are in the 
claims file.  As noted above, there is no indication that 
other evidence exists that actually would be, as indicated 
below, probative on these claims.  Also, the veteran has 
been afforded four VA examinations.  Moreover, the RO has 
complied with the directives of the September 1996 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The veteran has also been examined by VA.  

In light of the above, it is concluded that VA's duty to 
notify and assist the claimant has been satisfied and that 
the Board may proceed to decide his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R § 3.159.

Reports of audiograms in the claims file that are 
uninterpreted and/or do not reflect use of the CNC word 
list in obtaining speech recognition scores can not be 
used in rating the veteran's hearing loss.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  These include the 
January 1996 and March 1998 VA audiograms, which are 
interpreted but do not indicate that they were performed 
using the CNC word list as required for rating hearing 
disability.  In any event, the January 1996 VA audiogram 
reflects Level II hearing in the right ear and Level III 
hearing in the left ear, which would only warrant a zero 
percent rating.  Similarly, the March 1998 VA audiogram 
shows Level I hearing in the right ear and Level II 
hearing in the left ear, which would also warrant a zero 
percent rating.  In light of the above, the Board will 
rate the veteran's hearing loss based on data from the VA 
audiometric studies performed for compensation and pension 
purposes.

The next matter is whether the veteran is entitled to a 
compensable rating prior to February 22, 1996, for left 
ear hearing loss inasmuch as service connection was not in 
effect for the right ear hearing loss prior to that date.  
The November 1994 VA audiological evaluation revealed that 
the average puretone threshold for the left ear at the 
relevant frequencies was 39 decibels and that speech 
recognition ability for that ear was 96 percent.  Those 
finding reflect Level I hearing in left ear and, both for 
VA purposes and based on the scores actually obtained, 
Level I hearing in the then nonservice-connected right 
ear.  Application of the rating schedule to those findings 
on audiometric testing results in a zero percent 
disability rating.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1995) (effective prior to June 10, 1999).

The next matter is whether the veteran is entitled to a 
compensable rating from February 22, 1996, for his 
bilateral hearing loss.  The veteran is not entitled to 
consideration under the amended 38 C.F.R. § 4.86 because 
(1) he does not have, and has not had, a puretone 
threshold of 55 decibels or more in all four frequencies 
in either ear, and (2) he does not have a puretone 
threshold of 70 decibels or more at 2000 Hertz in either 
ear.  See 38 C.F.R. § 4.86 (2002).  Since hearing loss in 
either ear does not show an exceptional pattern of hearing 
impairment, the revised criteria do not result in any 
substantive changes with regard to evaluating the 
veteran's hearing loss.  See 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2001); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998).  Therefore, the amended 
criteria are not more favorable in this case.  See 
VAOPGCPRC 3-2000 (April 10, 2000).

VA audiometry in April 1998 revealed that the puretone 
threshold averages for the right and left ears were 41 and 
55 decibels, respectively, and speech recognition ability 
for each ear was 96 percent.  The puretone threshold 
averages for the right and left ears on the August 2001 VA 
audiometry were 39 and 56 decibels, respectively, with 
speech recognition scores of 96 and 92 percent for the 
right and left ears, respectively.  As noted above, it 
does not appear that the veteran was examined again in 
November 2001, but if he was, the results were the same as 
at the August 2001 evaluation.  Thus, the findings on each 
of those examinations reflect Level I hearing in each ear.  
Mechanical application of the rating schedule to those 
findings on audiometric testing results in a zero percent 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2002); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).  In 
deciding this issue, the Board has evaluated the veteran's 
disability based on all evidence since February 22, 1996, 
the date of the grant of service connection for right ear 
hearing loss, in keeping with Fenderson.  However, staged 
ratings are not warranted by the facts of the case.
 
Extraschedular Consideration

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice 
to the exceptional cases where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation 
may be awarded.  The governing norm in these cases is the 
following: a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The current zero percent evaluation under Diagnostic Code 
6100 contemplates a range of hearing impairment, which 
could result in some interference with employment.  The 
percentages found in the Rating Schedule, however, are 
established by regulation to reflect the average 
impairment in earning capacity resulting from the various 
diseases and injuries and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1.  The current zero percent evaluation does 
not mean that the veteran has no impairment of earning 
capacity or difficulty in employment; it just means that 
the degree of impairment, or level of disability, is not 
compensable. 

In order to warrant a compensable rating on an 
extraschedular basis it would have to be shown that the 
veteran's hearing loss presents an unusual disability 
picture with such factors as frequent periods of 
hospitalization or marked interference with employment.  
Clearly, the hearing loss does not require frequent 
periods of hospitalization or, for that matter, frequent 
medical attention.  Additionally, the Board notes that the 
veteran is still able to work as a truck driver, and as 
indicated on the 2001 VA audiological examination, he has 
reported that he is generally not exposed to loud noises 
in that job.  Thus, there is no indication that his 
hearing loss has markedly interfered with employment, and 
no exceptional or unusual disability factors have been 
presented.


ORDER

A compensable rating prior to February 22, 1996, for left 
ear hearing loss is denied.

An initial compensable rating from February 22, 1996, for 
bilateral hearing loss is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

